     Case 2:20-cv-01333-KJM-DB Document 11 Filed 12/07/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    Rebecca E. Olson,                               No. 2:20-cv-01333-KJM-DB
11                        Plaintiff,
12           v.                                       ORDER
13    Prudential Retirement Insurance and
      Annuity Company,
14
                          Defendant.
15

16

17          The parties jointly request (ECF No. 10) to extend the time for defendant to respond to

18   plaintiff’s complaint from November 30, 2020 through and including February 12, 2021. Good

19   cause appearing, the stipulated extension for defendant to respond to the complaint is approved.

20   Defendant has through and including February 12, 2021 to respond to plaintiff’s complaint.

21          This order resolves ECF No. 10.

22          IT IS SO ORDERED.

23   DATED: December 4, 2020.
24

25

26

27

28
                                                      1
